Citation Nr: 1002153	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-15 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
internal derangement of the right knee, status post injury 
with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to March 
1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that reduced the disability rating from 20 percent 
to 10 percent for the service-connected internal derangement 
of the right knee, status-post injury with degenerative 
arthritis.

The Veteran testified at a video conference hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of the testimony is associated 
with the claims file.  


FINDINGS OF FACT

1.  On September 17, 2007, the RO notified the Veteran of a 
September 2007 rating decision issued as a proposal to reduce 
the rating for his service-connected internal derangement 
right knee status post injury with degenerative arthritis 
from 20 percent to 10 percent.

2.  A November 2007 rating decision implemented the 
disability rating reduction, from 20 percent to 10 percent, 
for the service-connected internal derangement of the right 
knee, status post injury with degenerative arthritis, 
effective February 1, 2008.

3.  At the time of the effective date of reduction, in 
February 2008, the 20 percent disability rating for the 
Veteran's service-connected right knee disability had been in 
effect for more than five years.

4.  The preponderance of the evidence of record at the time 
of the November 2007 rating decision did not show a material 
improvement in the service-connected right knee disability 
reasonably certain to be maintained under the conditions of 
ordinary life and work.


CONCLUSION OF LAW

The RO's decision to reduce the rating for the service-
connected internal derangement of the right knee status post 
injury with degenerative arthritis from 20 percent to 10 
percent was not proper, and restoration of the 20 percent 
rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.71a, 
Codes 5003, 5010, 5257, 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The restoration of the 20 percent rating for the service-
connected internal derangement of the right knee status post 
injury with degenerative arthritis constitutes a complete 
grant of the benefits sought on appeal with respect to that 
issue.  As such, any defect with regard to VA's duty to 
notify and assist the Veteran with the development of his 
claim is harmless error, and no further discussion of VA's 
duty to notify and assist is necessary.

II.  Restoration claims

A veteran's disability evaluation will not be reduced unless 
an improvement in the disability is shown to have occurred.  
38 U.S.C.A. § 1155.

Where a reduction in the evaluation of a service-connected 
disability or employability status is considered warranted, 
and the reduction would result in the reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her last address of 
record of the action contemplated and furnished detailed 
reasons therefore.  The beneficiary must be given 60 days for 
the presentation of new evidence to show that compensation 
should be continued at the present level.  38 C.F.R. § 
3.105(e).

When an RO makes a rating reduction without following the 
applicable regulations, the reduction is void ab initio.  
Greyzck v. West, 12 Vet. App. 288, 292 (1999).  In this case, 
the RO followed applicable regulations.  The Veteran was 
notified of the contemplated reduction action by a rating 
decision issued in September 2007.  

The November 2007 rating decision that effectuated the 
reduction, as of February 1, 2008, was subsequently issued 
more than 60 days after the proposed reduction.  

Nevertheless, based on the evidence of record the reduction 
was not proper.  A rating that has been in effect for five 
years or more may not be reduced on the basis of examinations 
less full and complete than those on which payment was 
authorized or continued.  38 C.F.R. § 3.344(a).  The five-
year period is calculated from the effective date of the 
rating to the effective date of the reduction.  Brown v. 
Brown, 5 Vet. App. 413, 419 (1995).  The 20 percent rating 
for the right knee disability was in effect from June 7, 2000 
(with a period of temporary total evaluation after surgery 
assigned for a two-month period beginning on February 28, 
2007).  Accordingly, the 20 percent rating was in effect more 
than five years at the time of the reduction, and the 
provisions of 38 C.F.R. § 3.344(a) applies to the rating  

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the disability had demonstrated actual improvement.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In 
order for a rating reduction to be sustained, it must be 
shown by a preponderance of the evidence that the reduction 
was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 
(2002).

Additionally, in cases where a rating has been in effect for 
five or more years, as here, though material improvement in 
the physical or mental condition is clearly reflected, the 
rating agency must make reasonably certain that the 
improvement will be maintained under the conditions of 
ordinary life and work.  38 C.F.R. § 3.344(a); Kitchens v. 
Brown, 7 Vet. App. 320, 324 (1995); Brown, 5 Vet. App. at 
420-21.

In determining whether a sustained improvement of symptoms is 
shown, particular consideration is given to VA medical 
examinations in September 2000, January 2007, August 2007as 
well as relevant VA and service treatment records, and 
private treatment records from October 2007.

Service connection for internal derangement of the right 
knee, status post injury was established shortly after 
discharge from service, and an initial noncompensable rating 
was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257, effective from March 9, 1997.  A 10 percent rating was 
subsequently assigned under Diagnostic Code 5257 effective 
from June 17, 1998.  The 10 percent rating for the service-
connected internal derangement of the right knee, status post 
injury was later increased to 20 percent based largely on 
moderate instability and/or subluxation of the knee, pursuant 
to Diagnostic Code 5257, effective from June 7, 2000.  A 
separate grant of service connection for arthritis of the 
right knee was not established; however, the RO later 
included arthritis as part and parcel of the service-
connected right knee disability and re-characterized the 
disability as "internal derangement right knee status post 
injury with degenerative arthritis."  Despite 
adding/including arthritis as part of the service-connected 
right knee disability, the RO confirmed and continued the 20 
percent rating assigned thereto pursuant to a February 2007 
rating decision.  

The Veteran had right knee surgery in February 2007 and the 
RO subsequently assigned a temporary total disability rating 
based on the need for convalescence after surgery from 
February 28, 2007 through the end of April 2007.  The 20 
percent rating was thereafter continued beginning on May 1, 
2007.  As noted above, the proposed reduction was issued in 
September 2007.  

Under Diagnostic Code 5257, a 10 percent rating for knee 
impairment is warranted for slight impairment, including 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires  severe 
impairment, including recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a.

Under Diagnostic Codes 5003 and 5010, arthritis established 
by x-ray findings is rated on the basis of limitation of 
motion of the affected joints.  When however, the limited 
motion of the specific joint or joints involved would be 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assigned for each involved major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, however, arthritis is rated 
as 10 percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  

Limitation of flexion of the knee/leg is rated pursuant to 
Diagnostic Code 5260, which provides a noncompensable rating 
for flexion limited to 60 degrees; flexion limited to 45 
degrees warrants a 10 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; and flexion limited to 
15 degrees warrants a 30 percent rating.  Limitation of 
extension of the knee/leg is rated noncompensable at 5 
degrees, 10 percent at 10 degrees, 20 percent at 15 degrees, 
30 percent at 20 degrees, 40 percent at 30 degrees, and 50 
percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261, respectively.  Separate ratings may be 
assigned for limitation of flexion of the leg and limitation 
of extension of the leg.  

The medical evidence obtained during the time period between 
early 2000 through 2007, including VA examinations, treatment 
records and private treatment records shows definite changes 
in the status of the right knee, as far as physiology and 
pathology of the knee itself; however, the evidence does not 
show material improvement in the overall function of the 
right knee, particularly with regard to the level of pain 
which is consistent with the objective findings of moderate 
arthritis.

For example, a May 2000 progress note refers to an magnetic 
resonance imaging (MRI) report that showed an ACL tear and a 
medial meniscus tear from January 2000.  The Veteran reported 
that his right knee popped out of place two to three times 
per week.  

At the September 2000 examination, the Veteran reported that 
he used a brace for stabilization of his right knee because 
pivotal shifts and sudden twisting movements tended to cause 
acute exacerbations of pain.  Flexion was limited by pain to 
120 degrees, and there was tenderness along the joint line.  
Crepitation and mild swelling of the right knee was noted.  
The examiner also noted a March 2000 magnetic resonance 
imaging (MRI) report that confirmed a bucket handle tear of 
the medial meniscus and an ACL rupture.  The examiner noted 
that the Veteran was status post arthroscopic partial medial 
meniscal tear with moderate functional loss.  

Additional VA outpatient treatment records reflect that the 
Veteran continued to have pain in his right knee, with 
October 2006 x-rays noting moderate osteoarthritis of the 
right knee.  Eventually this deterioration would lead to the 
Veteran electing to have loose bodies removed from the right 
knee in February 2007.  At the January 2007 VA examination 
provided during the month leading up to the surgery, the 
Veteran's motion of the right knee had become limited to 115 
degrees of flexion, with pain beginning at 105 degrees.  

Despite the surgery to remove loose bodies in February 2007, 
the Veteran continued to report daily right knee pain at his 
VA examination in August 2007.  According to the Veteran, he 
must run one mile twice per year as a job requirement, 
although he is unable to regularly jog anymore as a result of 
knee pain.  

On examination, there was mild tenderness noted and the 
Veteran could only flex to 110 degrees.  The examiner 
determined that that Veteran's right knee was stable; 
however, x-rays of the right knee revealed moderate 
osteoarthritis in the medial compartment of the knee.  The 
examiner's diagnosis was moderate osteoarthritis in the right 
knee.

Moreover, and in contrast to the August 2007 examination 
report, private treatment records from October 2007 show that 
the Veteran had chronic anterior cruciate ligament 
instability of the right knee.  Lachman's test was positive 
and there was not really a definite end point.  Pivot shift 
was negative or barely positive and there was no locking, 
although there was a slight catch with the pivot shift 
maneuver.

A subsequent examination from February 2008 is consistent 
with previous findings, and confirms that the Veteran 
continues to have clicking and popping with extension of the 
knee, a grossly positive Lachman's exam and anterior Drawer 
and positive pivot shift.  The Veteran's osteoarthritis 
looked to be "bone on bone" in one of the flexed views, and 
the Veteran continued to complain of knee pain.

A VA examiner in January 2007 found that there was no right 
knee instability or subluxation.  A VA outpatient treatment 
record dated in March 2007 noted that the knee was stable to 
varus and valgus stress although some laxity to the anterior 
drawer from the old anterior cruciate ligament deficiency was 
noted.  Upon VA examination in August 2007, the collateral 
ligaments were stable to varus and valgus stress and the 
Veteran did not report dislocation or subluxation.  

Looking at the evidence as a whole at the time of the 
November 2007 rating decision, material improvement in the 
condition of the right knee reasonably certain to be 
maintained under the conditions of ordinary life and work is 
not clearly demonstrated.  To the contrary, the Veteran has 
consistently exhibited high levels of pain and functional 
impairment throughout the time period in question.  The RO 
has rated the Veteran's disability under the provisions of 
Diagnostic Codes 5010 and 5260.  In November 1998, a VA 
examiner assessed the Veteran as having flexion to 130 
degrees.  In September 2000, the Veteran was assessed as 
having flexion to 120 degrees with pain at that point and 
moderate functional loss.  In January 2007, the Veteran had 
115 degrees of flexion with pain beginning at 105 degrees.  
In August 2007, the Veteran had flexion to 110 degrees, with 
pain beginning at that point, and moderate osteoarthritis was 
diagnosed.  A private medical record dated in October 2007 
indicated the Veteran had flexion to 115 degrees although it 
is unclear if a goniometer was used.  See 38 C.F.R. § 4.46.  
Nevertheless, as the Veteran's flexion had not improved since 
the VA examination of September 2000, a reduction in his 
rating pursuant to the diagnostic codes pertaining to 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5260 was not proper.  

Although the specific underlying physiological pathology of 
the right knee may have evolved over time from that of a 
meniscal tear, to loose bodies, to bone-on-bone arthritis, 
the fact remains that there has been little, if any, overall 
improvement shown with regard to the Veteran's function of 
the right knee.  The Veteran still has limitation of flexion 
and a moderate amount of pain in this right knee, regardless 
of whether it is caused by a meniscus tear or bone on bone 
arthritis.  

The preponderance of the evidence of record at the time of 
the November 2007 rating decision did not show a material 
improvement in the service-connected right knee disability 
reasonably certain to be maintained under the conditions of 
ordinary life and work.  For these reasons, reduction was not 
warranted in the disability rating assigned for the service-
connected internal derangement of the right knee, status post 
injury with degenerative arthritis.  Therefore, the record 
supports restoration of a 20 percent rating for the service-
connected internal derangement of the right knee status post 
injury with degenerative arthritis.  

ORDER

A 20 percent evaluation for the service-connected right knee 
internal derangement status post injury with degenerative 
arthritis is restored, effective February 1, 2008, subject to 
the laws and regulations governing the payment of monetary 
benefits.





____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


